Citation Nr: 0802184	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  98-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from June 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a July 2006 decision, the Board granted service connection 
for post-traumatic stress disorder (PTSD) and denied a claim 
of service connection for hepatitis C.  Thereafter, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2007, the veteran's 
representative and VA General Counsel filed a joint motion 
for a partial remand.  In a June 2007 order, the Court 
granted the joint motion and remanded the hepatitis C claim 
to the Board for further action while leaving the decision 
regarding PTSD intact.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In the July 2006 decision, the Board relied on a 2005 VA 
examination report and March 2006 addendum by the same 
examiner.  The examiner ultimately gave the opinion that it 
was more likely than not that the veteran had hepatitis A in 
1970 while on active duty.  It was apparent from the 
examiner's opinion and previous examination report that he 
did not believe that the veteran contracted hepatitis C in 
service and that the veteran's current diagnosis of hepatitis 
C was not related to his time in service.  The examiner's 
opinion was formed after a review of the claims file that 
included treatment records from Fort Jackson, South Carolina, 
dated in 1970.  The treatment records indicated that the 
veteran was diagnosed and treated for infectious hepatitis 
just prior to and after separation from military service.

The veteran had previously been afforded a VA examination in 
January 2003.  That examiner gave the opinion that the 
veteran's hepatitis C was at least as likely as not service 
connected.  The opinion was based on the veteran's exposure 
to two risk factors, which were a history of a tattoo at the 
age of fourteen and polysubstance abuse during military 
service.  Although the January 2003 examiner reviewed the 
claims file, the treatment records from Fort Jackson that 
indicated infectious hepatitis treatment had not yet been 
associated with the file.  The Board found the opinion to be 
speculative because the examiner did not account for the 
veteran's exposure to other risk factors prior to his time in 
service or for the many years after service.

According to the joint motion for remand, the Board did not 
provide adequate reasons and bases to support whether VA 
complied with its duty to assist the veteran in 
substantiating his claim, specifically in obtaining a 
thorough medical examination.  See 38 U.S.C.A. § 5103A(d) 
(West 2000); 38 C.F.R. § 3.159(c)(4) (2007).  The joint 
motion indicated that neither the January 2003 examiner, nor 
the March 2005 examiner, addressed the veteran's history of 
certain risk factors for hepatitis C.  The joint motion also 
pointed to the information contained in an April 17, 2001, 
training letter regarding hepatitis C that was issued by VA.  
Among other things, the letter sets forth a list of 
recognized risk factors for hepatitis C and addresses the 
adjudication of a claim in which drug use is a present risk 
factor.  The joint motion suggested that consideration of the 
information in the training letter was warranted in this 
case.

With the case having been returned to the Board, the Board is 
tasked with determining whether the veteran has been provided 
an adequate medical examination.  If not, the case must be 
remanded so that the veteran may be afforded a new medical 
examination.  Given the language of the joint motion for 
remand, the Board now can only conclude that both the January 
2003 and March 2005 VA examinations were inadequate for 
purposes of adjudicating the claim.  Thus, a new medical 
examination is warranted.

The veteran should be afforded a VA examination and a medical 
nexus opinion should be requested.  The opinion should 
address whether the veteran's hepatitis C is related to his 
period of active military service.  The opinion must address 
the risk factors for hepatitis C infection that are set forth 
in the April 17, 2001, VA letter concerning hepatitis C 
claims.  According to the letter, the medical recognized risk 
factors are:  transfusion of blood or blood products before 
1992; organ transplant before 1992; hemodialysis; tattoos; 
body piercing; intravenous drug use (due to shared 
instruments); high-risk sexual activity (risk is relatively 
low); intranasal cocaine use (due to shared instruments); 
accidental exposure to blood products in health care workers 
or combat medic or corpsman by percutaneous (through the 
skin) exposure or on mucous membrane; and other direct 
percutaneous exposure to blood such as by acupuncture with 
non-sterile needles or by the sharing of toothbrushes or 
shaving razors.

A review of the medical evidence and the veteran's statements 
indicates that several of the risk factors are not evident in 
this case.  Blood transfusion, organ transplant, 
hemodialysis, body piercing, occupational blood exposure, 
acupuncture, and the sharing of toothbrushes or razors has 
not been shown by the evidence or reported by the veteran.  
Although the veteran's medical history is positive for 
longtime polysubstance abuse, intravenous drug use has not 
been documented and the veteran has consistently denied that 
risk factor.

The veteran's service medical records reflect the existence 
of tattoos.  During the veteran's entrance examination, 
tattoos were noted on both hands and the left forearm.  
Tattoos were noted on his left forearm during his separation 
examination.  The veteran asserts that he acquired tattoos 
prior to military service at the age of fourteen, but also 
had more tattoos during service.  It is not apparent from the 
record if the veteran exited service with more tattoos than 
he had when he entered service.

During the March 2005 examination, the veteran first reported 
having high-risk sexual activity during military service.  
Treatment records also indicate that the veteran had multiple 
sexual partners after service.

The veteran's post-service treatment records document a long 
history of polysubstance abuse.  During a period of 
hospitalization in 1997 at the VA Medical Center in Dayton, 
Ohio, the veteran acknowledged a history of alcohol use pre-
dating service to approximately 1962.  He stated that his 
marijuana use began during military service in approximately 
1968.  Lastly, the veteran stated that he used cocaine.  At 
that time, he reported a history dating back to approximately 
1993 of snorting cocaine.  In another record during the same 
hospitalization, a history of smoking cocaine was noted since 
approximately 1991.  In a July 1998 psychological report, the 
veteran reported that he used cocaine from 1992 to 1997.  
During the March 2005 examination, the veteran first reported 
smoking cocaine during military service.

In sum, there are three evident risk factors as set forth in 
the VA training letter:  tattoos, high-risk sexual activity, 
and cocaine use.  It is unclear from the record if the 
veteran's cocaine use consisted of sharing used instruments 
for intranasal use or if he smoked the substance.  
Additionally, there was treatment for what was termed 
infections hepatitis in 1970.  It is important that the 
medical opinion address each risk factor substantively as 
well as the time frame of each risk factor (pre-service, in-
service, and post-service).

In light of the remand, the veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding the risk factors for hepatitis C 
infection.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the veteran and his 
representative requesting the veteran to 
submit any information and evidence 
concerning his claim of service 
connection for hepatitis C, including any 
relevant information or evidence 
regarding the risk factors for hepatitis 
C infection.  The veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
letter, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Schedule the veteran for a VA 
examination by a physician with expertise 
in infectious diseases who has not yet 
examined the veteran.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.

The examiner should examine the veteran 
and conduct all necessary laboratory 
testing.  The examiner should discuss the 
etiology and the onset of the disease.  A 
history of all of the veteran's potential 
risk factors of hepatitis C infection 
should be detailed in full.  The examiner 
must list and discuss all documented and 
reported pre-service, in-service, and 
post-service risk factors.  This should 
include at least the risk factors of 
tattoos, high-risk sexual activity, and 
potentially intranasal cocaine use. The 
examiner should then rank the documented 
risk factors relative to the probability 
that any hepatitis C infection is 
etiologically related to the risk factor.  
Specifically, the examiner is then 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed hepatitis 
C is related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

In providing the medical opinion, the 
examiner should consider and comment on:  
whether the infectious hepatitis that was 
noted in the treatment records from Fort 
Jackson in 1970 was in fact hepatitis C; 
the number of tattoos the veteran had 
prior to military service, the number of 
tattoos he had at separation from 
military service, and the number of 
tattoos he has now; whether the veteran's 
cocaine use consisted of intranasal use; 
and the impact of the length of time 
which elapsed from the time the veteran 
separated from service and his first 
diagnosis of hepatitis C and the apparent 
lack of symptomatology until the veteran 
was diagnosed with hepatitis C.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

